Citation Nr: 1400459	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims of entitlement to service connection for left earing hearing loss, right ear hearing loss, and tinnitus. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case essentially contends that he has hearing loss in his left ear and tinnitus in both ears due to noise exposure during active duty, as well as pre-existing hearing loss in his right ear that was aggravated by service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013). 

Cases in which the condition is noted on entrance are governed by 38 U.S.C.A. §  1153 (as opposed to that applicable under 38 U.S.C.A § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2013). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

At the examination conducted at entrance to service in January 1969, the following pure tone thresholds, in decibels, were noted: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not recorded
40
LEFT
-5
-5
-5
Not recorded
0

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

The service entrance examination findings show that the Veteran had a hearing loss disability with respect to the right ear as the auditory threshold for the right ear at 4000 Hertz was 40 decibels.

During service, the only complaint regarding the Veteran's ears was when he had a bug removed from his left ear during service in September 1970.  

Upon separation, in February 1971, the following pure tone thresholds, in decibels, were noted: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
0
5

The Veteran was afforded an examination in December 2011, where he was determined to have a current diagnosis of hearing loss.  The examiner opined that "Due to normal hearing at exit, no complaints of hearing loss or tinnitus in service medical records and the delay of onset of hearing problems until 10 year post-military exposure and the unknown onset of tinnitus" that it was not at least as likely as not the hearing loss or tinnitus were related to service.  

The Board finds that the current evidence of record, specifically to include the VA examiner's opinion, is insufficient to determine the nature and etiology of the Veteran's claim for service connection for hearing loss and tinnitus.  On remand, the VA examiner should address whether the right ear hearing loss was aggravated by service and the significance, if any, of delayed onset of hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the provider who conducted the December 2011 examination, or a suitable substitute, for an addendum addressing the nature and etiology of the Veteran's hearing loss and tinnitus.  The examiner should be requested to review the file and the examination report. 

a.  In the specific instance of the right ear disability, the examiner should address whether the right ear hearing disability noted at 4000 Hertz on service entry examination was at least as likely as not (i.e., probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during that period of service.  A complete rationale for the opinion must be provided.

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

c.  Regarding left ear hearing loss and tinnitus, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hearing loss and tinnitus are etiologically related to service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report addendum.  Such addendum should include a complete discussion of the medical principles underlying the significance, if any, of delayed onset of hearing loss, which may include citation to medical literature/studies as appropriate.

If the same examiner or another clinician determines that a current examination is necessary, a new examination should be scheduled to address the above questions. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

